Title: To James Madison from John K. Smith, 25 August 1811
From: Smith, John K.
To: Madison, James


Sir,new Orleans August 25th 1811.
I have now the honor to enclose you the two remaining plats of Land located for Genr. La Fayette.
Mr. Duplantier who has been very much indisposed for many months past & who besides has been Occupied in settling his late merchantile Concerns
   
   Mr D. will be possessed of a Competent fortune after settling his Concerns.

 (having failed) promises to afford a particular statement of the situation Value &c. of the lands which have been located for your information. I have the honor to be with great respect Sir yr Ob St.
J K Smith
